THE THIRTEENTH COURT OF APPEALS

                                    13-20-00012-CV


                           Iglesia Pentecostal Filadelfia, Inc.
                                           v.
                                  Jose I. Rodriguez Jr.


                                    On Appeal from the
                     357th District Court of Cameron County, Texas
                        Trial Court Cause No. 2018-DCL-05262


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

December 29, 2021